Citation Nr: 0012203	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for a stomach 
condition, other than a hernia.

3.  Entitlement to service connection for a dental condition, 
for dental treatment purposes.

4.  Entitlement to service connection for a disability of the 
eyes.  


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from May 1971 to August 
1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that on a VA Form 9, dated in June 1998, the 
appellant raised claims for various disabilities, to include 
keloid scars, hernia, and a condition of the hand.  These 
issues have not been addressed by the RO (subsequent to the 
filing of the latest claims).  There is nothing more than 
pending claims at this time.  There has been no adjudication 
of the claims, notice of disagreement, statement of the case, 
or substantive appeal.  Therefore, the Board does not have 
jurisdiction of any of the issues listed above and the matter 
is referred to the RO for further action.  See Black v. 
Brown, 10 Vet. App. 279 (1997).


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in a February 1997 rating decision.  The appellant did not 
appeal that decision.

2.  Evidence received since the February 1997 rating 
decision, which denied service connection for hypertension, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Hypertension was first diagnosed many years after 
separation from service and is not shown to be related to any 
incident or injury in service; the claim for service 
connection is not plausible.  

4.  Service connection for a stomach condition was denied by 
the RO in a February 1997 rating decision.  The appellant did 
not appeal that decision.

5.  Evidence received since the February 1997 rating 
decision, which denied service connection for a stomach 
condition (other than hernia), is irrelevant.

6.  The appellant had 3rd molars removed in 1973; there was 
no disease process of the 3rd molars in service.

7.  The appellant has periodontal disease, which was not 
manifested until many years after separation from service and 
is not related to service.

8.  The claim for entitlement to service connection for a 
dental condition, for dental treatment purposes, is not 
plausible.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied service 
connection for hypertension is final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hypertension, 
and the claim is re-opened. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156 (1999).

3.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The February 1997 rating decision which denied service 
connection for a stomach condition is final. 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

5.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
stomach condition. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (1999).

6.  The claim for service connection for a dental condition, 
for dental treatment purposes, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that in June 1996, the appellant 
submitted a claim (VA Form 21-526) for service connection for 
the following conditions, with the following dates of onset: 
(1) cyst on gum, 1972; (2) feet, arthritis, 1995; (3) stomach 
pain, 1972; (4) neck cyst, 1982; (5) blood pressure, 1972; 
(6) hernia, 1996; and (7) left arm and wrist, 1972.  The 
appellant also requested non-service connected pension 
benefits.  By means of a rating decision dated in February 
1997, the RO denied entitlement to service connection for a 
stomach condition and hypertension.  The RO also determined 
that no new and material evidence had been submitted for a 
claim for service connection for ganglion cyst of the left 
hand.  In addition, the RO determined that entitlement to 
non-service connected pension benefits was not established.

In March 1997, the appellant filed a notice of disagreement 
(NOD) with the VA's "determination to deny [her] 
compensation and pension benefits based on the health 
conditions listed on VA Form 21-526, . . . , dated June 18, 
1996."  She then indicated that she was seeking "service 
connected benefits for the treatment and compensation and 
pension for the following conditions:  hernia, chronic 
stomach problems, skin condition, hand and wrist, feet 
problems, blood pressure, arthritis, and gum disease as noted 
on [her] application for benefits, VA Form 21-526 dated June 
18, 1996."  On April 7, 1997, a statement of the case was 
issued.  

A letter dated April 25, 1997, was submitted by the 
appellant, indicating that she was requesting a withdrawal of 
all compensation and pension benefits claims submitted to VA 
RO in Louisville, Kentucky, since July 1996.  The record 
indicates that the only claims submitted between July 1996 
and April 1997 were claims for service connection for 
hypertension and disability of the eyes.  (See appellant's 
March 1997 statement and VA Form 21-526, dated April 5, 
1997.)  (These claims were submitted to the Buffalo, New 
York, RO.)  

In a letter dated in May 1997, the RO advised the appellant 
that records were being sought from the University Medical 
Center Eye Clinic, where she reportedly received treatment.  
The RO advised her that she may contact the clinic to ensure 
that the requested information is forwarded to the RO.  In a 
response letter dated in June 1997, she indicated, in 
essence, that she received treatment for her eyes in 1969 and 
that since the RO had requested the treatment records, she 
was "not sure if there [was] any other medical information 
[in] reference to" her condition.  She indicated that she 
would ask for the same information also, if necessary.  

In a letter dated in June 1997, the RO requested that the 
appellant submit medical evidence of the earliest date that 
hypertension was diagnosed.  In a response letter dated in 
June 1997, she indicated that she did not have any personal 
copies of medical treatment records for hypertension other 
than what was sent to VA on her initial claim for 
compensation, dated March 3, 1997.  She indicated that she 
had received treatment at the VA Medical Center (VAMC) in 
Syracuse.  She also indicated that she had requested 
treatment records from St. Louis ("Records Center") and 
that upon receipt of such records, she would forward them to 
the RO. 

Also in June 1997, the appellant submitted a claim for 
service connection for a dental condition.  In addition, she 
submitted a DA Form 5006-R (Authorization for Disclosure of 
Information), requesting that her 1996 records of treatment 
for hernia be sent to the RO from the Ireland Army Hospital.  

In a rating decision dated in November 1997, the RO denied 
entitlement to service connection for hypertension, stomach 
condition, eye condition, and dental injury from service 
trauma (for dental treatment purposes).  In December 1997, 
the appellant submitted a notice of disagreement with the 
RO's determination to deny her "compensation and pension 
benefits based on the health conditions listed on VA Form 21-
526 . . . , dated April 5, 1997 and July 9, 1997."  She then 
indicated that she was requesting "service connected 
benefits for the treatment and compensation and pension for 
the following conditions:  hernia, chronic stomach problems, 
hypertension, gum disease, eye disease and chronic pain."  A 
statement of the case (SOC) was issued on April 17, 1998.  A 
VA Form 9 was received on June 16, 1998.  The Form 9 
indicates that the she is appealing all issues listed in the 
November 1997 rating decision; she also listed issues 
previously addressed in the February 1997 rating decision as 
issues being appealed.  

It is not clear from the chain of events in this case, as 
reported above, exactly what was the appellant's intent by 
the April 25, 1997, withdrawal letter.  The appellant 
indicates that she is withdrawing all claims filed since July 
1996.  The only claims filed since July 1996 were claims for 
entitlement to service connection for hypertension and a 
condition of the eyes.  However, letters dated subsequent to 
April 25, 1997, as reported above, indicate that she did in 
fact wish to pursue these issues.  It appears that her April 
1997 withdrawal letter may have been referring to issues 
addressed in the February 1997 rating decision as well as 
those raised in her NOD.  However, it is also noted that the 
April 1997 rating decision addressed 2 of the issues 
currently being appealed (entitlement to service connection 
for hypertension and a stomach condition).  In short, the 
Board cannot determine what issues she wished to appeal, re-
open, or withdraw.

Regardless of this, however, it is clear that a timely VA 
Form 9 (or other form of substantive appeal) was not filed 
with the February 1997 rating decision.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.204, 20.302.  Therefore, the 
February 1997 rating decision is a final decision and the 
issues addressed therein may not be re-opened unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 3.156.  Therefore, the issues of 
entitlement to service connection for hypertension and a 
stomach condition must be evaluated based on whether new and 
material evidence has been presented.  As to the question of 
whether the appellant wanted to withdraw the claims for 
service connection for a dental and an eye condition via the 
April 25, 1997, letter, given that she filed a timely NOD and 
substantive appeal with the November 1997 rating decision, 
which addressed these two issues (among others), the Board 
finds that the claims are appropriately before the Board.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence before the RO in February 1997 included the 
appellant's service and post-service medical records.  Her 
service medical records include, in relevant part, her 
separation examination report, dated in July 1973, which 
indicates that her blood pressure was 130/100.  A diagnosis 
of hypertension was not rendered at that time.  All other 
blood pressure readings in service were normal.  Dental 
treatment records indicate that she underwent extraction of 
the 3rd molar, numbers 1, 32, and 16, in 1973.  In July 1997, 
she had gingival calculus removed. 

Post-service medical evidence before the RO in February 1997 
included a treatment note for an unrelated condition 
(relating to growth on the neck), dated in November 1983, 
which indicates that the appellant's blood pressure was 
104/76.  Another treatment note for an unrelated condition 
(scar of the neck), dated in October 1987, indicates that her 
blood pressure was obtained at that time.  The only legible 
number is a 100, which appears to be her systolic pressure, 
although, this is not clear.  In addition, treatment records 
from the Ireland Army Hospital indicate, in relevant part, 
that she was seen in March 1996 for complaints of abdominal 
pain, and that she was diagnosed with umbilical hernia.  
Blood pressure checks at that time showed readings of 138/78, 
140/76, and 140/100.  A medical record pertaining to 
treatment for foot pain, dated in July 1995, indicates that 
her blood pressure was 143/88.  

The pertinent records received after the February 1997 rating 
decision include treatment records from the Syracuse VAMC.  A 
February 1997 treatment record indicates that the appellant's 
blood pressure readings were 152/94 and 136/90.  The 
impression was mild elevated blood pressure.  Another 
treatment record, also dated in February 1997, indicates that 
her blood pressure readings at that time were 116/76 and 
120/70.  She was to have ambulatory blood pressure monitor.  
A subsequent blood pressure check, again in February 1997, 
indicates a reading of 146/88.      

A report of a VA medical examination, dated in May 1998, 
indicates that the appellant reported that during service, 
she was told on numerous occasions that her blood pressure 
was a little high, usually as an incidental finding when 
being evaluated for another problem.  She was never placed on 
anti-hypertensive medication, nor was she required to return 
for blood pressure checks.  She indicates that she has 
continued to have borderline blood pressure since that time 
which has been closely monitored at the Syracuse VAMC.  
Physical examination was conducted and she was diagnosed 
with, among others, hypertension, and an umbilical hernia. 
 
The appellant also submitted a medical article which 
indicates the ranges of blood pressure readings that are 
considered normal, high normal, or hypertensive.  Normal 
blood pressure is listed as systolic pressure of less than 
130, and diastolic pressure of less than 85.  High-normal 
blood pressure is listed as systolic pressure of 130-139 and 
diastolic pressure of 85-89.  Hypertension is listed as 
systolic pressure of 140 or above or diastolic pressure of 90 
or above.  The article also explains the factors that affect 
one's blood pressure reading and lists causes of high blood 
pressure.  

In February 1999, the appellant was notified that her appeal 
was being transferred to the Board for disposition.  On May 
17, 1999, the Board approved her request for a 60 day 
extension to submit additional evidence.  Additional evidence 
was submitted in July 1999 and in January 2000.  These 
documents were not submitted in a timely manner; therefore, 
they are referred to the RO for appropriate consideration.  
See 38 C.F.R. § 20.1304.  We also note that the documents 
were initially created after the 60 day period, and are not 
material or critical to the issues on appeal.  

I.  New and Material Evidence.

The Board has considered the evidence of record and the 
applicable laws and finds that new and material evidence has 
been submitted to re-open the appellant's claim for service 
connection for hypertension.  In particular, it is noted that 
the evidence before the RO in February 1997 did not indicate 
a diagnosis of hypertension; however, evidence received 
thereafter indicates that she was diagnosed with 
hypertension.  Since at the time of the prior denial, there 
was an absence of evidence of current disability, evidence 
tending to establish that the disability exists is new and 
relevant.  This bears directly and substantially on the issue 
at hand and is of such significance that it must be 
considered in order to fairly decide the claim.  Thus, the 
claim for service connection for hypertension is re-opened.

However, a review of the evidence in its entirety indicates 
that the claim is not well-grounded.  In order for a claim to 
be well-grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the inservice 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Alternatively, the second and 
third Caluza elements may be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In this case, the record indicates that the appellant had a 
one-time elevated blood pressure reading (130/100) in 
service.  However, she was not diagnosed with hypertension at 
that time.  In fact, she was not diagnosed with hypertension 
until many years after separation from service.  The Board 
notes the appellant's assertion that she was told that she 
had elevated blood pressure readings in service.  The Board 
also notes the generic article she has submitted which 
indicates that hypertension is present at systolic pressure 
of 140 or above, and diastolic pressure of 90 or above.  
However, she has not submitted any medical evidence which 
specifically indicates that the elevated blood pressure 
reading in service indicated the onset of hypertension in 
service.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Further, a generic article such as this, indicating when 
hypertension is generally diagnosed, is not sufficient to 
well-ground a claim.  See Sacks v. West, 11 Vet.App. 314 
(1998).  There is no medical evidence of record which 
diagnoses the appellant with hypertension in service (or 
within one year of separation) or links the currently 
diagnosed hypertension to service.  Without any such medical 
evidence, the claim for service connection for hypertension 
is not well-grounded.  

With regard to the stomach condition, it is not clear from 
the evidence of record whether the appellant's claim to 
service connection for a stomach condition and hernia are one 
and the same or separate claims.  The RO appears to have 
considered the claim of entitlement to service connection for 
a stomach condition only; the hernia condition was addressed 
in the appellant's claim for nonservice-connected pension.  
Therefore, the Board will address the stomach condition, 
exclusive of the hernia, in this case; the issue pertaining 
to hernia is being referred to the RO, as indicated in the 
Introduction section.  

The Board has considered the evidence of record and the 
applicable laws and finds that new and material evidence has 
not been submitted to re-open a claim for service connection 
for a stomach condition (other than hernia).  Evidence of 
record in February 1997 did not indicate treatment for or 
diagnosis of a stomach condition (other than a hernia).  No 
evidence pertinent to a stomach condition (other than hernia) 
was submitted after the February 1997 rating decision.  
Accordingly, the claim cannot be re-opened.

The Board recognizes that it has decided this case under the 
regulations pertaining to new and material evidence.  The 
record indicates that the RO denied the claims for service 
connection for hypertension and a stomach condition as they 
were not well-grounded, and did not consider the provisions 
relating to new and material evidence.  In the case at hand, 
the record indicates that the appellant has not met the 
burden to submit well grounded claims.  38 U.S.C.A. § 5107; 
see Caluza v. Brown, 7 Vet.App. 498 (1995); Savage v. Gober, 
10 Vet.App. 488 (1997).  The record does not indicate a 
diagnosis of a stomach condition, other than a hernia.  Also, 
the record neither indicates the presence of hypertension in 
service or within one year of separation therefrom, nor does 
the record show any nexus between hypertension and service. 
Thus, a remand would unnecessarily impose additional burdens 
on VA without the possibility of any benefits flowing to the 
claimant. Winters, at 207; see also Soyini v. Derwinski, 1 
Vet.App. 540 (1991).  Or, in other words, a remand in this 
case would be inconsistent with the principle that the law 
does not require a "useless act" since, in the absence of a 
well grounded claim, the appellant cannot prevail on his 
claim as a matter of law.  Id.  Accordingly, the Board is of 
the opinion that no harmful prejudicial error falls upon the 
appellant in the Board's resolution of this claim.

II.  Service Connection for Dental Condition for Treatment 
Purposes.

Post-service medical records pertaining to a dental condition 
include VA treatment records, dated in February 1997, which 
indicate that the appellant had hopeless dentition and 
multiple draining abscesses.  Her past medical history was 
reviewed and it was noted that she would be made a Class VI 
patient on the basis of homelessness and the extent of her 
disease.  A subsequent treatment note, dated in March 1997, 
indicates that she was referred for abscessed teeth.  It was 
noted that she had severe periodontal disease.  She was to be 
made a Class VI patient for homelessness and extent of 
disease.  

A report of a VA medical examination, dated in May 1998, 
indicates that the appellant reported that she had 4 teeth 
pulled in the military due to gum abscesses and required 
several courses of antibiotics for recurrent gum infection.  
She reported that she had been evaluated recently and was 
advised to undergo surgery because of persistent periodontal 
disease.  She was diagnosed with periodontal disease, and it 
was noted that she was "to follow up with a Dental 
Compensation and Pension Evaluation."  The examiner also 
mentioned that there was a 4 cm oblique scar under the left 
submandibular area which was secondary to a cyst removal 
performed in Germany.

The initial question which must be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a dental disorder is 
well grounded. 38 U.S.C.A. § 5107(a).  To be well-grounded, 
the claim must be plausible, one which is meritorious on its 
own or capable of substantiation. See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim requires 
competent evidence of current disability, incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the in-service injury or 
disease and the current disability (medical/dental evidence). 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that since the filing of the appellant's 
claim for dental treatment, the regulations pertaining to 
entitlement to compensation and treatment for dental 
disabilities have changed.  Certain changes were made 
subsequent to the issuance of the statement and supplemental 
statement of the case in 1998, effective from June 8, 1999.  
Where law or regulation changes after a claim has been filed 
or reopened, but before administrative or judicial process 
has been completed, the version most favorable to the veteran 
is applicable, unless otherwise provided by Congress.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As explained 
below, the Board finds that the changes made in this case do 
not have an impact in the case at hand.  Therefore, the 
appellant and her claim will not be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service. 38 U.S.C.A. § 1110 (West 1991).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment. 38 C.F.R. § 4.149 (1998).  The Board notes 
that the definition previously found in 38 C.F.R. § 4.149 now 
appears at 38 C.F.R. § 3.381(a) (1999).  

The relevant provisions of 38 C.F.R. § 3.382, which were in 
effect at the time the appellant filed her claim, indicate 
that service connection should not be granted for the 3rd 
molars at any time unless there is a definite record showing 
such teeth to have been diseased after a reasonable period of 
service.  The 3rd molars shown as present at induction and 
missing at discharge will not be granted service connection 
unless there is an actual record of extraction for reasons 
other than malposition or impaction.  38 C.F.R. § 3.382 (c) 
(1998).  

Effective June 8, 1999, the provisions of 38 C.F.R. § 3.382 
were recodified at 38 C.F.R. § 3.381.  The relevant 
provisions of this regulation indicate that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e) (1999). 

Under 38 C.F.R. § 17.161, entitlement to outpatient dental 
treatment may be granted for various categories of veterans.  
The Board notes that 38 C.F.R. § 17.161 was previously 
codified under 38 C.F.R. § 17.123, and that changes have been 
made to the regulation.  However, the Board finds that the 
changes made under the regulation have no bearing in this 
case.  

Under the pertinent provisions of the 38 C.F.R. § 17.161 (and 
former 17.123), entitlement to dental treatment may be 
awarded to the following categories of veterans.  Class I 
through II (b) involve entitlement to treatment based on 
service-connected compensable disability, or service 
connected noncompensable disability under various 
circumstances, to include dental condition due to combat 
wounds, dental trauma, or having been a prisoners of war for 
less than 90 days.  Class II(c) involves those who were 
prisoners of war for more than 90 days.  Class IIR involves 
claims for retroactive benefits.   Class IV involves those 
entitled to receive 100 percent compensation benefits.  Class 
V involves veterans participating in rehabilitation programs 
under Chapter 31.  As for Class VI, the appellant has already 
been awarded benefits under this category and further 
discussion and evaluation is unnecessary.  38 US.C.A. § 1712; 
38 C.F.R. § 17.161.  

The Board finds that the appellant's claim is not well-
grounded in this case.  As for entitlement to treatment based 
on a service-connected dental disability, the Board notes 
that there is no indication in the service medical records 
that the appellant's molars were diseased, which is necessary 
for service connection under both the old and the new 
provisions of the regulation.  While the appellant has been 
diagnosed with periodontal disease, there is no indication in 
the medical evidence of record that she had this disease in 
service, and no nexus has been shown to service.  The Board 
notes her assertion that she had abscesses requiring 
antibiotic treatment in service. However, service 
medical/dental records do not show this.  Further, there is 
no evidence of a nexus between the currently diagnosed 
periodontal disease and any abscesses she may have had in 
service.  In addition, the appellant has neither alleged, nor 
does the record show that she was a prisoner of war, received 
combat wounds, or sustained dental trauma.  (For the purposes 
of determining whether a veteran has Class II(a) eligibility 
for dental care under 38 C.F.R. § 17.161(c), the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service, 
including tooth extraction. See VAOPGCPREC 5-97 (1997).)  
Further, the Board finds that Class II(R) is not applicable 
in this case as there is no claim for retroactive benefits.  
Classes III and IV are inapplicable since the appellant is 
not service connected for any disabilities.  Entitlement 
cannot be established under Class V as she is not entitled to 
participate in a rehabilitation program under Chapter 31.  As 
mentioned previously, entitlement to Class VI has been 
previously established and is a moot issue.  As the appellant 
has presented no evidence which would entitle her to benefits 
under the applicable laws and regulations, the claim is 
denied as not well-grounded.


ORDER

Entitlement to service connection for hypertension is denied.

The petition to reopen the claim for service connection for a 
stomach condition, other than a hernia, is denied.

Entitlement to service connection for a dental condition, for 
dental treatment purposes, is denied.


REMAND

A report of a VA examination, dated in May 1998, indicates 
that the appellant "will have an Ophthalmology Evaluation 
pending."  She also reported, in April 1997, that she 
received treatment for her eyes at the "Nurnberg" Army Health 
Clinic in 1983.  Records of such evaluations/treatment are 
not associated with the claims file.  The Board finds that 
prior to further consideration of this matter, these records 
should be obtained and associated with the claims file. 
38 U.S.C.A. §§ 5106, 5107(a); 38 C.F.R. § 3.159; see also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain reports of recent 
ophthalmology examinations conducted by 
VA, as well as any current pertinent 
treatment records, and associate them 
with the claims file.

2.  The RO should take the necessary 
steps to obtain treatment records from 
the Nurnberg health clinic, and associate 
them with the claims file.  If necessary, 
the RO should contact the Civilian 
Personnel Records Center to obtain such 
records.

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental SOC.

4.  The veteran is reminded that she has 
a duty to submit evidence of a well-
grounded claim for service-connection.  
If there is evidence of acquired eye 
pathology and evidence linking that 
disability to service, that evidence must 
be submitted by her to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


